Citation Nr: 0728988	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left eye injury, currently rated as 30 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
loss of vision, right eye, including as secondary to the 
service-connected left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had qualifying active service from January 1956 
through December 17, 1964.  He also had subsequent 
dishonorable (and disqualifying) service from December 18, 
1964, through August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claims are not yet ready for appellate review.  
At his February 2007 Board hearing, the veteran discussed 
treatment at a private eye doctor in Jonesboro, Arkansas.  In 
particular, he spoke of a physician at Ross Eye Care that may 
have diagnosed and rendered an opinion regarding his right 
eye disability.  See hearing transcript at page 9.  Records 
from this private doctor are not part of the claims folder.  
Under 3.159(c)(1), VA has a duty to make reasonable efforts 
to obtain records in the custody of private healthcare 
providers such as this one.  As such, a remand is required so 
that VA can obtain a fully executed authorization to obtain 
records, make an attempt to gain access to those records, and 
associate them with the claims folder.

Also, the veteran submitted a statement in July 1999 
suggesting that he applied for and may be in receipt of 
Social Security benefits due to his eye disability.  Social 
Security records associated with any claim made by the 
veteran are not a part of the veteran's claims folder.  Under 
38 C.F.R. § 3.159(c)(2), VA must make as many requests as are 
necessary to obtain relevant records in the possession of a 
federal department or agency, including the Social Security 
Administration.  As such, this matter must be remanded so all 
relevant records can be obtained and associated with the 
claims folder.

In addition to deficiencies in VA's duty to assist the 
veteran, there are deficiencies in the duty to notify the 
veteran.  Under 38 C.F.R. § 3.159(b), VA must notify the 
veteran of the evidence necessary to establish his claims.  
While the August 2004 letter to the veteran provided him with 
notice as to the evidence necessary to establish an increased 
rating, and to establish service connection on a direct 
basis, it did not notify him of the evidence necessary to 
establish service connection on a secondary basis, or the 
evidence necessary to reopen a previously denied claim.  
Because the veteran is claiming service connection for his 
right eye disability, including as secondary to his service-
connected left eye disability, VA must notify him of the 
evidence necessary to establish his claim on a secondary 
basis.  And, because this claim was denied in a February 1996 
rating decision and not appealed, he must also be afforded 
notice regarding new and material evidence claims.

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new 
VA notice requirements for new and material evidence claims.  
In particular, under Kent, VA must notify the veteran of the 
elements of his claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  Because there is no notice with regard to the new 
and material evidence claim, the matter must be remanded.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  There is a copy of a 
partial Dingess notice in the claims folder, but there is no 
indication that this information was mailed to the veteran.  
As such, this matter must be remanded for proper notice under 
38 C.F.R. § 3.159(b)(1), including corrective notice under 
Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the veteran submits fully 
executed authorizations to obtain records 
from all private healthcare facilities 
that may have relevant records regarding 
his claims, including but not limited to 
the Ross Eye Care Center in Jonesboro, 
Arkansas.  Obtain all relevant records and 
associate them with the claims folder.

2.  Obtain all relevant, non-duplicative 
records from the Social Security 
Administration and associate them with the 
claims folder.

3.  Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including providing notice of 
the evidence necessary to establish 
service connection on a secondary basis 
and the evidence necessary to reopen a 
previously decided claim, and including 
corrective notice that is compliant with 
both Kent v. Nicholson, 
20 Vet. App. 1 (2006), and Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



